Exhibit 10.1
TangoPoint Agreement


December 1, 2010



AGREEMENT AMONG BlastGard International Inc. (“BGI”) and the TangoPoint Group
(“TPG”) [consisting of TangoPoint Investments, LLC (“TPI”) and TangoPoint
Partners (“TPP”)], which shall supersede and replace all prior agreements
between the parties



BGI and TPG agree as follows:


1.  
TPG will invest $500,000 in BGI (the "First Investment") as follows: $165,000 on
December 1, 2010, to be followed by disbursements on December 15, 2010; January
3, 2011; January 17, 2011; and February 1, 2011, in accordance with a schedule
to be mutually agreed upon.  After making the First Investment, TPG will involve
itself as a consultant in the ongoing operation and management of all aspects of
BGI’s businesses (including, without limitation, the “MTR Business” and the “BGI
Defense Business”) (the “TPG Consulting Services”) and BGI will fully cooperate
with and assist TPG with its efforts, as reasonably requested by TPG.  After TPG
makes the First Investment, TPG will have the right to install the CEO of BGI,
pursuant to a mutually acceptable employment agreement, which will be entered
into between the new CEO and BGI.



2.  
TPG may recommend to BGI and the Board of Directors of BGI (the “Board”) that
BGI enter into certain agreements and/or joint ventures with third parties (some
of whom may be affiliated with TPG and/or certain of its members) for the
operation and implementation of various BGI businesses.  In connection herewith,
BGI and the Board shall make reasonable, good faith efforts to comply with such
recommendations.



3.  
In addition to performing the TPG Consulting Services, TPG will make investments
in BGI as follows, subject to the terms and conditions described herein:



a.  
As noted in Par. 1, TPG will invest $500,000 in BGI (the “First Investment”),
which will be used by BGI as follows:  (i) $40,000 to create and test a new MTR,
(ii) $50,000 to pay for the costs of the shareholder vote with respect to the
BGI Restructuring (described herein), (iii) $60,000 to launch BG Defense, and
(iv) up to $350,000 to fund the operations of BGI and to pay past due bills
that, in the sole discretion of BGI’s management, need to be paid immediately.



b.  
On or before the later of 90 days after this letter agreement is fully executed
by all parties or 30 days after the shareholders agree to the BGI Restructuring
(the “Consulting Period”) and subject to TPG’s due diligence described in 3c,
TPG will invest $3,000,000 in BGI (the “Second Investment”), which will be used
by BGI to fund the operations of BGI.



c.  
TPG will provide the TPG Consulting Services to BGI to help the company
determine how to proceed to develop the business of BGI.  The TPG Consulting
Costs shall be determined by TPG in its sole discretion and may include, without
limitation, the consulting fees of TPG and any third parties engaged by TPG to
assist TPG in the performance of the TPG Consulting Services; costs and expenses
(including travel costs) incurred by TPG in connection with the performance of
the TPG Consulting Services; the cost of locating a manufacturer to manufacture
BGI’s blast mitigating trash receptacles (the “MTRs”); the cost of meeting with
potential MTR buyers, users, media companies and advertisers; and the cost of
meeting with management and outside consultants of BGI to discuss BGI’s
businesses.  BGI acknowledges and agrees that certain TPG Consulting Services,
including any and all due diligence on BGI, have been performed prior to the
date of this letter agreement by TPG, and any costs associated with such TPG
Consulting Services shall be included in the TPG Consulting Costs.

 
 
 
 

--------------------------------------------------------------------------------

 

 
d.  
In exchange for making the First Investment of $500,000 into BGI, TPG will issue
16,666,667 shares of its common stock at a price of $0.03 per share (subject
only to the availability of authorized and unissued shares).  For the Second
Investment of up to $3,000,000, when and if BGI receives shareholder approval to
increase the number of authorized shares, BGI will issue to TPG shares of BGI
post-reverse split common stock at a price of $0.15 per share (equivalent to
$0.03 pre-reverse split shares).  After TPG makes the Second Investment, such
that TPG will have invested a total of $3,500,000 by the later of 90 days after
this letter agreement is fully executed by the parties or 30 days after the
shareholders agree to the BGI Restructuring (the “Consulting Period”), then BGI
will issue to TPG additional common stock shares such that TPG will own
35,000,000 shares of post-reverse split common stock in BGI (the “Post-Split
Stock Grant) and the effective price per share will become $0.10 per share
post-reverse (equivalent to $0.02 per share pre-reverse).



e.  
In addition to the First Investment and the Second Investment, TPG may, in its
sole and absolute discretion, provide up to $21,500,000 of additional capital
investments in or financing to BGI to fund the operations of BGI and the
development of its products and business lines.



4.  
BGI acknowledges that TPG may request that BGI pledge certain or all present and
future assets of BGI (including, without limitation, patents, purchase orders,
commitments, intellectual property and all tangible and intangible property of
BGI), in the Board and BGI’s reasonable discretion, as security for the First
and Second Investments, as security for any present or future obligation of BGI
resulting from this letter agreement and/or to further the objectives of the
parties described in this letter agreement.  Any security interest granted
pursuant to this paragraph will be subject to any then current valid security
interest already existing. BGI and the Board will cooperate with TPG in
connection with the foregoing.



5.  
As consideration for the TPG Consulting Services to be performed by TPG as
described herein and in addition to the Post-Split Stock Grant (if the
Post-Split Stock Grant is issued), BGI shall:



a.  
upon TPG making the First Investment and after the shareholder vote approving
the increase in the number of shares authorized, BGI shall issue 2,000,000
post-split shares to TPG or at the direction of TPG to such third parties as TPG
shall designate, for consulting or other services performed under this letter
agreement (“Consulting Stock Grant”), which Consulting Stock Grant shall be
deemed to have been earned by TPG once TPG had completed the First Investment;
and



b.  
use diligent good faith efforts (with the support of the Board) to initiate,
endorse and recommend a stock restructuring (the “BGI Restructuring”) to the
shareholders of BGI and to cause the shareholders to vote on the BGI
Restructuring as soon as possible; such BGI Restructuring to include the
following:



i.  
a 1-for-5 reverse stock split of the common stock of BGI will be effectuated
such that the current 100 million issued and/or authorized shares would become
20 million post-reverse split shares; and



ii.  
immediately after TPG has made the First Investment and Second Investment, issue
to TPG common stock warrants (the “Post-Split Warrants”) in BGI for an
additional 20 million post reverse split shares of common stock of BGI, as
follows:



(a)  
10 million shares at an exercise price of $0.15/share, which must be exercised
or forfeited within one year after the reverse stock split; and



(b)  
10 million shares at an exercise price of $0.30/share, which must be exercised
or forfeited within two years after the reverse stock split.



6.  
Any shares and/or warrants of common stock in BGI issued to TPG (including the
Consulting Stock Grant, the First Investment Stock Grant, the Post-Split Stock
Grant and the Post-Split Warrants) may be assigned or transferred to third
parties (including third parties who may be affiliated with TPG and/or certain
of its members), in the sole discretion of TPG, in connection with agreements
and/or joint ventures entered into with such third parties as described above,
subject to applicable law.



7.  
The holders of shares or warrants of common stock in BGI as described in this
letter agreement will be entitled to "piggyback" registration rights on any
registration statements that BGI files.



8.  
TPG will have the right of first refusal to be the sole provider of the services
and functions described in this letter agreement. After the First Investment,
any inquiry received by BGI in connection with a potential third party agreement
or joint venture with BGI shall be referred to TPG immediately.

 
 
 
 

--------------------------------------------------------------------------------

 
 
9.  
Upon completing the First Investment, TPG will have the right of first refusal
for all of BGI’s subsequent and required financings, both debt and equity, and
TPG will have the right of first refusal to finance all of BGI's contracts,
including, but not limited to, the right to purchase and/or finance the purchase
of all the MTRs.



10.  
Within 5 business days after TPG completes the First Investment, BGI shall
introduce TPG to the parties that BGI is currently working with on all projects,
including, without limitation, the MTR Business and the BGI Defense Business
referred to earlier in this letter agreement.  In addition BGI shall make
reasonable, good faith efforts to provide any other information related to BGI
that is requested by TPG, within 5 business days after such request is made.



11.  
To the extent that either party reasonably determines that it is necessary for
the parties to enter into other agreements to accomplish the objectives of the
parties contained in this letter agreement, the parties will negotiate with each
other exclusively and in good faith to reach and enter into such agreements.



12.  
The term of this letter agreement shall be 5 years, unless terminated earlier as
described herein or extended by the parties by mutual agreement.



13.  
BGI and TPG shall keep the existence, as well as the terms and conditions of
this letter agreement, strictly confidential and shall not disclose such
information to any persons other than their respective professional advisors,
board members, shareholders, consultants, advisors, lawyers, accountants or
joint venture partners, except as may be required by applicable federal and
state laws and regulations.



 

Agreed and accepted by:         BlastGard International Inc.                    
By: /s/ Michael J. Gordon, CEO/CFO                                 TangoPoint
Investments, LLC   TangoPoint Partners, LLC               By:     By:      
Jerome Abraczinsakas, Managing Member      Richard Mahan, Managing Member      
       


 

